 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    WALLEN YEP,                                        Case No. 2:18-cv-02716-KJM
11                       Appellant,
12            v.                                         ORDER
13    JAN P. JOHNSON,
14                       Appellee.
15

16                  On October 4, 2018, debtor Wallen Yep filed a notice of bankruptcy appeal, electing

17   to have the appeal heard by the United States District Court rather than the Bankruptcy Appellate

18   Panel. ECF No. 1. Yep attached the bankruptcy court’s order from which he appealed, which

19   granted the trustee’s motion to dismiss, id. at 6−7, as well as an excerpt of the bankruptcy docket

20   identifying the four most recently filed documents in that case, id. at 8.

21                  On October 9, 2018, the clerk of court issued an opening letter, notifying the parties

22   that Yep’s appeal had been received and “the parties’ next step in prosecuting this appeal is

23   compliance with [Federal Rule of Bankruptcy Procedure] 8006 and 8007,” which “require the

24   appellant to file within 14 days a designation of record, statement of issues on appeal and a notice

25   regarding ordering of transcripts with the bankruptcy court.” ECF No. 2 at 1 (original emphasis).

26   The letter advised that the clerk of the bankruptcy court would send a certificate of record to the

27   clerk of the district court when the record is complete. Id. at 2.

28   /////
                                                        1
 1                  On November 6, 2018, the clerk of the bankruptcy court filed a notice of incomplete
 2   or delayed record to the district court, stating the designation of record, statement of issues,
 3   reporter’s transcript, and notice regarding the transcript had not been filed, nor had the filing fee
 4   been paid. ECF No. 3.
 5                  Yep appears to have failed to comply with Rule of Bankruptcy Procedure 8009, as
 6   he has not filed designations of record and statements of the issues. Yep has also failed to perfect
 7   the record on appeal pursuant to Rule of Bankruptcy Procedure 8006.
 8                  As nearly a year has passed since Yep filed his notice of appeal, the court ORDERS
 9   Yep to show cause why this case should not be dismissed for failure to prosecute and failure to
10   comply with the Federal Rules of Bankruptcy Procedure. Yep has 21 days to file a response to this
11   order. Yep’s failure to respond to this order will result in dismissal of this appeal.
12                  IT IS SO ORDERED.
13   DATED: September 24, 2019.
14

15
                                                            UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
